NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARTURO LEON-VAZQUEZ, AKA Eddie                  No.    16-74037
Sanchez-Munoz,
                                                Agency No. A205-991-561
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Arturo Leon-Vazquez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying cancellation of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings, and review de novo questions of law. Najmabadi v.

Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Leon-Vazquez was

confined to a penal institution for an aggregate period of more than 180 days

during the statutory time period, and therefore cannot show good moral character

for cancellation of removal. See 8 U.S.C. §§ 1101(f)(7), 1229b(b)(1)(B); Arreguin-

Moreno v. Mukasey, 511 F.3d 1229, 1233 (9th Cir. 2008) (“[W]hen pre-trial

detention is credited against the sentence imposed upon conviction, the period of

pre-trial detention must be considered as confinement as a result of a conviction

within the meaning of § 1101(f)(7).”)

      We reject Leon-Vazquez’s challenges to the good moral character

requirement. See Romero-Ochoa v. Holder, 712 F.3d 1328, 1331 (9th Cir. 2013)

(concluding that 8 U.S.C. § 1101(f)(7) is constitutional in the context of

cancellation of removal and voluntary departure under 8 U.S.C. §§ 1229b(b)(1),

1229c(b)(1)).

      PETITION FOR REVIEW DENIED.




                                          2                                     16-74037